                                             Entered on Docket
                                             February 17, 2021
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA


 1                                             Signed and Filed: February 17, 2021

 2
 3
 4
                                               ________________________________________
 5                                             DENNIS MONTALI
                                               U.S. Bankruptcy Judge
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                       NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )         Bankruptcy Case
10                                     )         No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )         Chapter 11
                  - and -              )
12
                                       )         Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                       )
14             Reorganized Debtors.    )
                                       )
15                                     )
     ☐ Affects PG&E Corporation        )
16   ☐ Affects Pacific Gas and         )
          Electric Company             )
17                                     )
     ☒ Affects both Debtors            )
18                                     )
     * All papers shall be filed in    )
19   the Lead Case, No. 19-30088 (DM). )
                                       )
20
21       ORDER GRANTING IN PART AND DENYING IN PART PERA’S MOTION
22     PURSUANT TO BANKRUPTCY CODE SECTION 503(b) FOR ALLOWANCE AND
              PAYMENT OF FEES OWED TO LOWENSTEIN SANDLER LLP
23
24        On December 15, 2020, this court held a hearing on the

25   motion (dkt. 8950) by the Public Employees Retirement

26   Association of New Mexico (“PERA”) for allowance and payment of

27   the fees and expenses of three law firms representing it in this

28   bankruptcy case, including Lowenstein Sandler LLP

                                           -1-


     Case: 19-30088   Doc# 10216   Filed: 02/17/21   Entered: 02/17/21 17:11:36      Page 1
                                            of 2
 1   (“Lowenstein”).     For the reasons set forth in the Memorandum

 2   Decision on Securities Lead Plaintiff’s Motion for Allowance and

 3   Payment of Fees and Expenses Pursuant to Bankruptcy Code

 4   Sections 503(b)(3)(D) and 503(b)(4) issued contemporaneously

 5   with this order, the court hereby GRANTS the motion in part,

 6   awarding Lowenstein a total of $1,210,835 in fees and $23,315 in

 7   expenses.   The court DENIES the request for the balance of

 8   Lowenstein’s fees and expenses.

 9                                 ***END OF ORDER***

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -2-


     Case: 19-30088   Doc# 10216    Filed: 02/17/21   Entered: 02/17/21 17:11:36   Page 2
                                             of 2
